Citation Nr: 1101090	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970.  He is the recipient of the Combat Infantryman Badge, 
Purple Heart with Oak Leaf Cluster, and Silver Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa.  In December 2009, the Board remanded the appeal 
for scheduling of a hearing, which was accomplished in September 
2010.  A transcript of the hearing is associated with the claims 
file


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's 
bilateral hearing loss is a result of his active duty military 
service. 

2.  Resolving all doubt in the Veteran's favor, the Veteran's 
tinnitus is a result of his active duty military service. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2. Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§ 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant the Veteran's service connection 
claims herein constitutes a complete grant of the benefit sought 
on appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the 
implementing regulations.

The Veteran contends that his hearing loss and tinnitus are the 
result of noise exposure from explosions and artillery while 
serving in the infantry during active service.  Therefore, he 
contends that service connection is warranted for his hearing 
disabilities. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through affirmative 
evidence that shows inception or aggravation during service or 
that otherwise indicates a direct relationship between service 
and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate that service 
connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a 
veteran served for at least 90 days during a period of war or 
after December 31, 1946, and manifests certain chronic diseases, 
including organic diseases of the nervous system, to a degree of 
10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and, therefore, a presumptive disability.  

However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.   
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  

However, competent evidence of a current disability and of a link 
between the current disability and service is still required 
despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza 
v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not 
create a statutory presumption that a combat veteran's alleged 
disease or injury is service-connected," but only "considerably 
lightens[s] the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).

The Board notes that the Veteran's service records indicate that 
he was awarded the Combat Infantryman Badge, Purple Heart, and 
Silver Star, all of which denote combat experience.  Therefore, 
the Veteran is entitled to the application of 38 U.S.C.A. 
§ 1154(b).  However, as noted above, the statute is intended to 
lighten the burden on the Veteran who alleges an injury or 
disease during service that is otherwise not supported by the 
Veteran's service records.  The Veteran contends that his hearing 
loss and tinnitus are the result of exposure to noise from 
artillery and explosions while serving in the infantry.  Applying 
§ 1154(b), the Board finds that the Veteran's description of his 
in-service injury, i.e., noise exposure, is consistent the 
circumstances of combat.  Additionally, although the Veteran's 
service medical records do not contain any documentation as to 
noise exposure, the Veteran is competent to describe the nature 
and extent of his in-service noise exposure and such is 
consistent with his military occupational specialty as an 
automatic rifleman, as noted in his service records.  See 38 
C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board finds that the Veteran suffered noise 
exposure from explosions and artillery in service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
hearing loss where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  The Court has also held that VA regulations do 
not preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  However, post-service records demonstrate diagnoses 
of bilateral hearing loss and tinnitus.  Specifically, at an 
August 2006 VA audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 
5
35
35
50
LEFT
5
5
40
55
75

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  The 
Veteran was diagnosed with hearing within normal limits to a 
moderate sensorineural hearing loss in the right ear and to a 
severe sensorineural hearing loss hearing loss in the left ear.  
Therefore, the Board finds that the contemporary medical evidence 
demonstrates a current bilateral hearing loss as defined by 38 
C.F.R. § 3.385.  

With regard to tinnitus, such disorder is readily observable by 
laypersons and does not require medical expertise to establish 
its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, the Veteran is competent to describe his tinnitus 
symptomatology, and such subjective complaints have been 
documented by the medical evidence of record, to include the 
August 2006 VA examination and VA treatment records.  As a 
result, the Board finds that the Veteran has a current diagnosis 
of tinnitus.  

The Board has considered all relevant evidence of record 
regarding the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The Board first considered 
whether service connection is warranted for bilateral hearing 
loss on a presumptive basis.  However, the record fails to show 
that the Veteran manifested hearing loss to a degree of 10 
percent within one year following his service discharge in 
February 1970.  As such, presumptive service connection is not 
warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is warranted 
for bilateral hearing loss and tinnitus on a direct basis.  In 
this regard, the Board observes that there are conflicting 
medical opinions of record as to the existence of a nexus between 
the Veteran's hearing loss and tinnitus and his military service.  
Specifically, the August 2006 VA examiner stated that the 
Veteran's bilateral hearing loss and tinnitus were not incurred 
in military service.  In contrast, VA treatment records from 
November 2006 report tinnitus as a component of hearing loss due 
to noise exposure in the military.  

Both opinions were based on personal examinations of the Veteran 
and his reported noise exposure.  The Board notes that there is 
no indication that the treating physician in November 2006 
reviewed the claims file; however, as previously indicated the 
Veteran's reports of his in-service noise exposure are competent 
evidence of noise exposure in service that could have injured his 
hearing.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 
(2008).  Additionally, the Board observes that neither statement 
is supported by a thorough rationale.  The treatment records 
offer no explanation for the statement, whereas the VA 
examination report emphasizes the Veteran's apparent normal 
hearing at separation from service, the lack of hearing loss 
noted at a July 1970 VA examination, and the onset of tinnitus 
over 25 years after service.  Nevertheless, the Board observes 
that reliance solely on normal hearing at the end of service is 
not a sufficient basis for an opinion that hearing loss is 
directly related to military service.  See Hensley at 159.  Thus, 
the Board finds the examiner's opinion and rationale to be no 
more probative than other evidence of record.

In light of the above, the Board finds the evidence regarding a 
relationship between the Veteran's bilateral hearing loss and 
tinnitus are related to his active duty military service to be in 
equipoise.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus are granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


